PER CURIAM.
It appears that the petition for writ of habeas corpus filed herein does not make a prima facie showing that the prisoner is entitled to be discharged from custody. Accordingly, the petition is denied but without prejudice to the person detained to file a new or amended petition conforming to Section 79.01, F.S.A., and clearly showing by affidavit or other evidence that the petitioner was an unmarried minor at the time of his trial and that the provisions of Section 932.38, F.S.A., were not complied with in his case.
It is so ordered.
THOMAS, C. J., and TERRELL, HOBSON, THORNAL and O’CONNELL, JJ., concur.